Citation Nr: 1635856	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION

The Veteran served on active duty from March 1959 to October 1982.  He died in June 2009. The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was not service connected for any disability at the time of his death. The June 2009 death certificate lists the cause of death as respiratory arrest due to aspiration due to massive ascites and metastatic sarcomatoid renal cell carcinoma. 

Service records confirm that the Veteran served in Vietnam during the presumptive period for exposure to herbicides.  Thus, he is presumed to have been exposed. See 38 C.F.R. § 3.307(a)(6). 

The appellant asserts that the Veteran's metastatic sarcomatoid renal cell carcinoma was related to herbicides.  At this time, renal cell carcinoma is not a disease presumed to be related to herbicide exposure by law.  See 38 C.F.R. § 3.309(e).  
The Board additionally considers that a May 1974 in-service treatment record reflected a normal right kidney but a suggestion of a round defect just inferior to the left renal pelvis- suggestive of a cystic lesion.  A radiographic examination was completed a few weeks later, consisting of a nephro-tomogram- which demonstrated the irregularity in the contour of the Veteran's left kidney with no associated deformity or displacement of the calyces.  It was noted that there was no evidence of a cystic lesion.  He was diagnosed with an irregular contour probably representative of a fetal lobulation.  No further treatment is noted.  

The Board finds that a medical opinion would be helpful in determining if there is any relationship between herbicides or service, and the Veteran's renal cell carcinoma.  Although a February 2010 VA medical opinion was obtained, an opinion regarding any relationship between the Veteran's cause of death and service was not obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to an appropriate VA medical provider to give an opinion on the following:

Was the Veteran's metastatic sarcomatoid renal cell carcinoma at least as likely as not related to his presumed exposure to herbicides in Vietnam, or to in-service treatment in May 1974 for his kidneys?  

Please conduct an inquiry independent of the list of diseases VA considers presumed associated with herbicides and address the Veteran's particular case.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2.  Then, re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority. If the benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




